Exhibit 10.5

Name:

[●]

Target Number of PSUs:

[●]

Date of Grant:

[●]

Vesting Date:

[●]

 

 

Skyline Champion Corporation

2018 Equity Incentive Plan

[●] Grant

 

Performance Stock Unit Agreement

This Performance Stock Unit Agreement (this “Agreement”), is made, effective as
of [●] (the “Date of Grant”), between Skyline Champion Corporation (the
“Company”), and [●] (the “Participant”).  

1.Performance Stock Unit Award.  The Participant is hereby awarded, pursuant to
the Skyline Champion Corporation 2018 Equity Incentive Plan (as amended from
time to time, the “Plan”), and subject to its terms, a Performance Award (the
“Award”) consisting of a target number of [●] performance stock units (such
performance stock units, the “PSUs”).  Each PSU represents the conditional right
to receive, without payment but subject to the terms, conditions and limitations
set forth in this Agreement and in the Plan, one share of Stock (a “Share”),
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.  The percentage of the PSUs that
become vested will be determined in accordance with Section 3 and Exhibit A
hereto. For the avoidance of doubt, the term “PSUs” used throughout this
Agreement refers to the PSUs granted pursuant to this Agreement and not to
performance stock units that may or have been granted pursuant to a separate
document.

2.Meaning of Certain Terms.  Except as otherwise defined herein, all capitalized
terms used herein shall have the same meaning as provided in the Plan. The
following terms shall have the following meanings:

 

(a)“Change in Control” means (i) any transaction or series of related
transaction in which any Person (or group of Persons acting together), other
than the Principal Shareholders (or any one of them), acquires more than fifty
percent (50%) of all of the Shares or more than fifty percent (50%) of all the
voting power of the Shares, whether by reason of merger, consolidation or
recapitalization or any other transaction (including the issuance of new
Shares), whether or not the Company is a party thereto; or (ii) a sale, lease or
other disposition of all or substantially all of the assets of the Company to
any Person (or group of Persons acting together), other than the Principal
Shareholders (or any one of them).

 

(b)“Dividend Equivalent” means a dividend equivalent received in connection with
(x) any regular dividend declared on Shares that is payable in cash or (y) any
regular dividend declared on Shares that is payable in Shares, for each Share
deliverable in respect of a PSU.  

 

 

--------------------------------------------------------------------------------

 

(c)“Person” means any natural person, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

(d)“Principal Shareholder” means each shareholder of the Company who
beneficially owned five percent (5%) or more of the total Shares immediately
prior to the August 7, 2018 closing of the underwritten offering of nine million
(9,000,000) Shares.

3.Vesting Eligibility; Cessation of Employment.  Unless earlier terminated,
forfeited, relinquished or expired, the PSUs will become eligible to vest on the
Vesting Date and as set forth in this Section 3, subject to the Participant
remaining in continuous Employment from the Date of Grant through such
eligibility date.

(a)Except as otherwise provided in Section 3(b) below or as otherwise determined
by the Administrator in connection with the final sentence of this Section 3(a),
if the Participant’s Employment terminates for any reason prior to the Vesting
Date, the Award and the PSUs will immediately and automatically terminate and be
forfeited upon such termination of Employment with no consideration due to the
Participant. For the avoidance of doubt, the Administrator shall have discretion
to determine vesting treatment of any then-unvested PSUs in the event the
Participant’s Employment terminates due to retirement.

(b)If prior to the Vesting Date the Participant’s Employment is terminated by
the Company or one of its subsidiaries without Cause (such termination of
Employment, a “Qualifying Termination”), and to the extent that any PSUs are
outstanding immediately prior to such Qualifying Termination but not then
vested, a percentage of such unvested PSUs shall remain outstanding and eligible
to vest, such percentage equal to the quotient of (A) divided by (B), where (A)
equals the number of days from the first day of the Performance Period through
the date of such Qualifying Termination, and (B) equals the total number of days
in the Performance Period. The PSUs described in the immediately preceding
sentence shall become “Qualifying PSUs.” Any Qualifying PSUs that have not
vested by the one-year anniversary of such Qualifying Termination will at such
time immediately and automatically terminate and be forfeited with no
consideration due to the Participant.  

4.Restrictive Covenants.  The Participant acknowledges and agrees that he or she
shall be bound by the Covenants Regarding Competition, Solicitation and
Confidentiality set forth in Exhibit B attached hereto.

5.Delivery of Shares and Dividend Equivalents.

(a)Delivery of Shares.  Subject to Section 6 and Section 9(a) below, the Company
shall effect delivery of the Shares with respect to such vested PSUs to the
Participant (or, in the event of the Participant’s death, to the person to whom
the Award has passed by will or the laws of descent and distribution) upon the
date the PSUs become vested pursuant to the provisions of Section 3 and Exhibit
A. No Shares will be issued pursuant to this Award unless and until all legal
requirements applicable to the issuance or transfer of such Shares have been
complied with to the satisfaction of the Administrator.

 

--------------------------------------------------------------------------------

 

(b)Dividend Equivalents.  Any Dividend Equivalents credited with respect to
unvested PSUs shall be delivered on the same date on which the Shares with
respect to such unvested PSUs are delivered, if at all.

6.Forfeiture; Recovery of Compensation.  The Administrator may cancel, rescind,
withhold or otherwise limit or restrict this Award at any time if the
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan.  By accepting, or being deemed to have accepted, this
Award, the Participant expressly acknowledges and agrees that his or her rights,
and those of any permitted transferee of this Award, under this Award, including
the right to any Shares acquired under this Award or proceeds from the
disposition thereof, are subject to Section 6(a)(5) of the Plan (including any
successor provision).  Nothing in the preceding sentence shall be construed as
limiting the general application of Section 11 of this Agreement.  

7.Dividends; Other Rights.  This Award may not be interpreted to bestow upon the
Participant any equity interest or ownership in the Company or any subsidiary
prior to the date on which the Company delivers Shares to the Participant.  The
Participant is not entitled to vote any Shares by reason of the granting of this
Award.  The Participant will have the rights of a shareholder only as to those
Shares, if any, that are actually delivered under this Award. The Participant
will be entitled to receive Dividend Equivalents with respect to unvested PSUs
in accordance with this Section 7.  Any such Dividend Equivalents will entitle
the Participant to receive, subject to the terms of this Agreement, a payment
equal to the amount that the Participant would have received as a regular
dividend had the Participant held the Shares deliverable in respect of such PSUs
at the time such dividend was paid.  Any Dividend Equivalents with respect to an
unvested PSU will be paid, if at all, in cash, in the case of a cash dividend,
or in cash and/or Shares, as determined by the Administrator, in the case of a
distribution of Shares, in either case, in accordance with Section 5 of this
Agreement.   

8. Nontransferability.  This Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.

9.Taxes.  

(a)The Participant expressly acknowledges that the settlement of the PSUs
acquired hereunder and the payment of any Dividend Equivalents shall give rise
to “wages” subject to withholding.  No Shares will be delivered or Dividend
Equivalents paid pursuant to this Award unless and until the Participant has
remitted to the Company in cash or by check (or by such other means as may be
acceptable to the Administrator and permitted under the Plan) an amount
sufficient to satisfy all taxes required to be withheld in connection with such
settlement or payment. For the avoidance of doubt, the Participant may pay any
taxes contemplated by this Section 9 consistent with the method for paying such
taxes as described in the last sentence of Section 6(a)(6) of the Plan.

 

(b)The Participant authorizes the Company and its subsidiaries to withhold any
amounts due in respect of any required tax withholdings or payments from any
amounts otherwise owed to the Participant, but nothing in this sentence shall be
construed as relieving the Participant (or any permitted transferee) of any
liability for satisfying his or her obligation under the preceding provisions of
this Section 9.

 

--------------------------------------------------------------------------------

 

 

(c)In no event will the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

 

10.Effect on Employment.  Neither the grant of this Award, nor the issuance of
Shares under this Award, will give the Participant any right to be retained in
the employ or service of the Company or any of its subsidiaries, affect any
right of the Company or any of its subsidiaries to discharge or discipline the
Participant at any time, or affect any right of the Participant to terminate his
or her Employment at any time.

11.Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been furnished to the
Participant.  By accepting, or being deemed to have accepted, all or any portion
of the Award, the Participant agrees to be bound by the terms of the Plan and
this Agreement.  In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will control.

12.Acknowledgements.  The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

13.Stock Ownership and Holding Guidelines.  The Award and any Shares delivered
under the Award are subject to any stock ownership and holding guidelines as may
be adopted by the Company and are in effect from time to time (the
“Guidelines”).  By accepting or being deemed to have accepted the Award, the
Participant acknowledges and agrees to comply with the terms and conditions of
the Guidelines.

 

 

 

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.5

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

            SKYLINE CHAMPION CORPORATION

By: ______________________________

Name:  ___________________________

Title:  ______________________________

Agreed and Accepted:

By_______________________________

    [Participant’s Name]




[Signature Page to Performance Stock Unit Agreement]

 

--------------------------------------------------------------------------------

Exhibit 10.5

EXHIBIT A

 

PERFORMANCE CRITERIA

 

1.Total Shareholder Return.  Total Shareholder Return (as measured by TSR
Percentile Rank) shall be the Performance Criteria under the Award.  The PSUs
shall become vested, if at all, pursuant to the provisions of Section 3 of this
Agreement and this Exhibit A.

 

2.Definitions.  The terms set forth below, as used in this Exhibit A, shall the
following meanings:

 

(a)“Indexed Company” shall mean each of the following companies: Cavco
Industries, Inc., Beezer Homes USA, Inc., Century Communities Inc., LGI Homes,
M/I Homes, M.D.C Holdings, Inc., Meritage Home Corporation, NCI Building
Systems, Inc., Quanex Building Products Corporation, TRI Pointe Group Inc., and
William Lyon Homes, which cumulatively shall be referred to as the “Indexed
Companies.”

(b)“Performance Period” shall mean the period beginning on [●] and ending on the
Vesting Date.

(c)“Performance Period End Date” shall mean the Vesting Date.

(d)“Total Shareholder Return” shall mean the change in value expressed as a
percentage of a given dollar amount invested in a company’s most widely publicly
traded stock over the Performance Period, taking into account both stock price
appreciation (or depreciation) and the reinvestment of dividends (including the
cash value of non-cash dividends) in such stock of the company.  The thirty
calendar-day average closing price of shares of Stock and the stock of the
Indexed Companies, as applicable (i.e., the average closing prices over the
period of trading days occurring in the thirty calendar days prior to July 1,
2018 and ending on July 1, 2018 and the average closing prices over the period
of trading days occurring in the final thirty calendar days ending on the
Performance Period End Date) will be used to value shares of Stock and the stock
of the Indexed Companies, as applicable.  Dividend reinvestment will be
calculated using the closing price of a share of Stock or the stock of the
applicable Indexed Company, as applicable, on the ex-dividend date or, if no
trades were reported on such date, the latest preceding date for which a trade
was reported.

(e)“TSR Measurement Date” means the Performance Period End Date, except as
otherwise determined by the Administrator.

(f)“TSR Percentile Rank” shall mean the percentage of Total Shareholder Return
values among the Indexed Companies at the TSR Measurement Date that are equal to
or lower than the Company’s Total Shareholder Return at the TSR Measurement
Date.

3.Vesting of PSUs.  Other than as set forth in the final sentence of this
Paragraph 3, no portion of the PSUs shall become vested unless the TSR
Percentile Rank is at or above the 50th percentile.  If (i) the TSR Percentile
Rank Performance Criteria described in the previous sentence has been met as of
the Performance Period End Date, and (ii) the PSUs are eligible to

[Signature Page to Performance Stock Unit Agreement]

 

--------------------------------------------------------------------------------

 

vest pursuant to Section 3 of this Agreement, the number of PSUs that vest shall
be equal to the number of PSUs multiplied by the “Applicable Percentage” set
forth in the table below.  In the event that TSR Percentile Rank falls between
two of the percentiles listed in the table below, the Applicable Percentage
shall be interpolated on a straight line basis and the percentage of the number
of PSUs vested (subject to the satisfaction of the vesting eligibility criteria
set forth in Section 3 of this Agreement) shall be based on such interpolated
percentage.  If TSR Percentile Rank is at or above the 80th percentile, the
Applicable Percentage shall be 150%.  

 

TSR Percentile Rank

Applicable Percentage

80th percentile

150%

65th percentile

100%

50th percentile

50%

 

Notwithstanding anything in this Paragraph 3 to the contrary, (i) while the
Participant remains Employed the PSUs shall vest upon a Change in Control, and
(ii) the Qualifying PSUs shall vest upon a Change in Control that occurs prior
to the one-year anniversary of the Qualifying Termination described in the final
sentence of Section 3(b) of this Agreement.

4.Determinations by Administrator. At the end of the Performance Period, the
Administrator shall determine the extent to which, if any, the Performance
Criteria has been met, the vesting eligibility provisions in Section 3 of this
Agreement have been satisfied, and the number of PSUs, if any, that are vested
hereunder.  No PSUs shall be vested until the Administrator certifies that the
Performance Criteria has been met and the vesting eligibility provisions in
Section 3 of this Agreement have been satisfied and certifies the extent to
which such Performance Criteria and provisions have so been met.  The
Administrator shall make such determination and certification no later than the
Vesting Date.  PSUs that are vested shall be settled as set forth in Section 5
of this Agreement.  Any vested PSUs shall be rounded down to the nearest whole
number of Shares and any fractional vested PSUs shall be disregarded.  All
determinations under this Exhibit A shall be made by the Administrator and will
be final and binding on the Participant.  

 

--------------------------------------------------------------------------------

Exhibit 10.5

EXHIBIT B

 

Covenants Regarding Competition, Solicitation and Confidentiality

Restricted Activities. The Participant agrees that some restrictions on his or
her activities during and after his or her Employment are necessary to protect
the goodwill, Confidential Information and other legitimate interests of the
Company and its Affiliates.

 

1. Non-compete, Non-solicitation, Non-disclosure. During Employment and for
twelve (12) months after the Participant terminates Employment (the “Restricted
Period”), the Participant shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any of its Affiliates within any geographic area in
which the Company or any of its Affiliates do business or undertake any planning
for any business competitive with the Company or any of its Affiliates in the
United States, the United Kingdom or Canada. Specifically, but without limiting
the foregoing, the Participant agrees not to engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Participant’s Employment by the Company or
any of its Affiliates, and further agrees not to work or provide services, in
any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of the Company or any of its
Affiliates for which the Participant has provided services, as conducted or in
planning during his or her Employment. For the purposes of this Exhibit A, the
business of the Company and its Affiliates shall be defined to include all
Products and the Participant’s undertaking shall encompass all items, products
and services that may be used in substitution for Products. The foregoing,
however, shall not prevent the Participant’s passive ownership of two percent
(2%) or less of the equity securities of any publicly traded company.

 

The Participant agrees that, during Employment, he or she will limit his or her
outside activity, whether or not competitive with the business of the Company or
any of its Affiliates, so that it does not and, could not reasonably be expected
to, give rise to a conflict of interest or otherwise unreasonably interfere with
his or her duties and obligations to the Company or any of its Affiliates.

 

The Participant agrees that, during the Restricted Period, the Participant will
not directly or indirectly (a) solicit or encourage any customer of the Company
or any of its Affiliates to terminate or diminish its relationship with them; or
(b) seek to persuade any such customer or prospective customer of the Company or
any of its Affiliates to conduct with anyone else any business or activity which
such customer or prospective customer conducts or could conduct with the Company
or any of its Affiliates; provided that these restrictions shall apply (y) only
with respect to those Persons who are or have been a customer of the Company or
any of its Affiliates at any time within the immediately preceding two year
period or whose business has been solicited on behalf of the Company or any of
its Affiliates by any of their officers, employees or agents within said two
year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if the Participant has performed work for such
Person during his or her Employment or been introduced to, or otherwise had
contact with, such Person as a result of his or her Employment or his or her
consultancy with the Company or any of its

 



--------------------------------------------------------------------------------

 

Affiliates or has had access to Confidential Information which would assist in
the Participant’s solicitation of such Person.

 

The Participant agrees that during the Restricted Period, the Participant will
not, and will not assist any other Person to, (a) hire or solicit for hiring any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment or
(b) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them. For the purposes of this Exhibit A, an “employee” of the Company or any of
its Affiliates is any person who was such at any time within the preceding
twelve (12) months.

The Participant agrees that during the Restricted Period, the Participant will
not provide information about the Company or any of its Affiliates, their
business or the industries in which they are engaged to any Person (including
without limitation, any organization), whether as an employee, an independent
contractor or otherwise, without the advance written consent of the Company,
except disclosure that is required by law.

Until forty-five (45) days after the conclusion of the Restricted Period, the
Participant shall give notice to the Company of each new business activity he or
she plans to undertake, at least ten (10) days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of the Participant’s business
relationship(s) and position(s) with such Person. The Participant shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Participant’s continued compliance with his or her obligations under this
Exhibit A.

2.Confidentiality and Related Matters.

The Participant acknowledges that the Company and its Affiliates continually
develop Confidential Information (as defined herein); that the Participant may
have developed or had access to Confidential Information through his or her
Employment and other associations with the Company and its Affiliates. The
Participant agrees that he or she shall not disclose to any Person or use any
Confidential Information, other than as required for the proper performance of
the services or as required by applicable law after notice to the Company and a
reasonable opportunity for it to seek protection of the Confidential Information
prior to disclosure. For avoidance of doubt, “reasonable opportunity” shall be
determined under the circumstances, provided that the Participant shall make
every effort to provide notice as expeditiously as is reasonably possible to the
Company. The Participant understands and agrees that this restriction is in
addition to any restrictions to which he or she is bound as a result of his or
her prior Employment and that this restriction, as well as any earlier agreed
restrictions, shall continue to apply both during Employment and thereafter,
regardless of the reason for its termination.

All documents, records, disks and other media of every kind and description
containing Confidential Information, and all copies, (the “Documents”), whether
or not prepared by the Participant, shall be the sole and exclusive property of
the Company. The Participant shall return to the Company no later than the date
on which his or her Employment terminates, and at such

 

--------------------------------------------------------------------------------

 

earlier time or times as the Company may specify, all Documents as well as all
other property of the Company and its Affiliates, then in the Participant’s
possession or control.

 

During Employment and thereafter, the Participant shall not give any statement
or make any announcement, directly or indirectly, orally or in writing, publicly
or to the media (electronic, print or otherwise) about the Company or any of its
Affiliates, without the prior written consent of the Board or its expressly
authorized representative.

3.Assignment of Rights to Intellectual Property. The Participant shall promptly
and fully disclose to the Company all Intellectual Property (as defined herein).
The Participant hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) the Participant’s full right, title and
interest in and to all Intellectual Property. The Participant agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. All copyrightable works that the
Participant creates in the performance of his or her services hereunder shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

4.Enforcement of Covenants. The Participant acknowledges that he or she has
carefully read and considered all the terms and conditions of the Non-Statutory
Stock Option Agreement, including the restraints imposed upon him or her
pursuant to this Exhibit A. The Participant agrees without reservation that each
of the restraints contained herein is necessary for the reasonable and proper
protection of the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates; that each and every one of those
restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent him or her from obtaining other suitable employment during the
period in which the Participant is bound by these restraints. The Participant
further agrees that he or she will never assert, or permit to be asserted on his
or her behalf, in any forum, any position contrary to the foregoing. The
Participant further acknowledges that, were he or she to breach any of the
covenants contained in this Exhibit A, the damage to the Company would be
irreparable. The Participant therefore agrees that the Company, in addition to
any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any breach or threatened breach by the
Participant of any of said covenants, without having to post bond. So that the
Company and its Affiliates may enjoy the full protection of these bargained-for
restrictions, the parties agree that the period of restriction in any of the
covenants in this Exhibit A shall be tolled, and shall not run, during any
period the Participant is in breach thereof. The parties further agree that, in
the event that any provision of this Exhibit A shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its being extended
over too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

5.Definitions. For purposes of this Exhibit A, the following definitions shall
apply.  To the extent a term is capitalized and not defined in this Exhibit A,
such term shall have the

 

--------------------------------------------------------------------------------

 

meaning as ascribed to such term in the Non-Statutory Stock Option Agreement or
the Plan, as applicable.

 

a.“Affiliate” shall mean, with respect to any specified Person at any time, any
other Person that directly or indirectly controls, or is controlled by, or is
under common control with, such specified Person at such time.

b.“Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

c.“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Participant (whether alone or with others, whether
or not during normal business hours or on or off the Company premises) during
the Participant’s Employment that relate to either the Products or any
prospective activity of the Company or any of its Affiliates or that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

d.“Person” shall mean any natural person, corporation, limited liability
company, partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

e.“Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Participant’s
Employment.

 